PRESS RELEASE FOR INFORMATION, CONTACT: Greg Klaben Vice President of Investor Relations (831) 458-7533 FOR RELEASE at 1 P.M. PST January 27, 2009 Plantronics Announces Third QuarterResults SANTA CRUZ, CA – January 27, 2009 - Plantronics, Inc. (NYSE: PLT) today announced third quarter fiscal 2009 net revenues of $182.8 million compared with $232.8 million in the third quarter of fiscal 2008. Plantronics' GAAP diluted loss per share was $1.90 in the third quarter of fiscal 2009 compared with earnings per share of $0.39 in the same quarter of the prior year. Non-GAAP diluted earnings per share for the current quarter was $0.08 compared with $0.53 in the third quarter of fiscal 2008. The Company took a $117.5 million non-cash asset impairment charge on the carrying value of some of its goodwill and long-lived assets exclusive of the $23.9 million related tax benefit.The difference between GAAP and non-GAAP earnings per share for the current quarter includes goodwill andasset impairment charges,purchase accounting amortization, restructuring and other related costs,the cost of stock-based compensation,and the release oftax reserves due to expiration of certain statutes of limitation. “Worsening economic conditions affected all parts of our business and make us cautious about the outlook for fiscal 2010.As announced on January 14th, we have taken significant steps to reduce our cost structure with the objective of being profitable and cash flow positive through this economic cycle while continuing to focus on core strategic initiatives such as Unified Communications.Our focus on inventory reduction in the December quarter resulted in a reduction of more than $25 million or approximately 16%, and enabled us to remain cash flow positive in the quarter,” said Ken Kannappan, President and CEO.“We’ve made progress in our consumer businesses by introducing competitive products, gaining market share and reducing costs.However, it’s clear that this economic cycle will require further actions to improve profitability and we are actively evaluating our alternatives,” Kannappan concluded. Audio Communications Group (ACG) Non-GAAP Results (Office & Contact Center, Mobile, Gaming and Computer, Other) Comparisons are to the Same Quarter in the Prior Year Third quarter fiscal 2009 net revenues of $152.6 million were down 22.1% compared with $196.0 million, with weakness in all geographies and product groups other than our Clarity products.Office and Contact Center revenue of $101.7 million declined 22.4%, with office corded products revenue declining 21% while office cordless products revenue declined 24%.Bluetooth headset revenue was $33.6 million, down 22%, and Gaming & Computer products revenue was $8.5 million, down 18%. Gross margin in the third quarter of fiscal 2009 was 40.1% compared with 46.2% in the year-ago quarter.The lower gross margin was due to poor overall factory utilization and lower Bluetooth gross margin as the result of higher warranty costs.Operating income decreased to $9.0 million from $35.4 million, and the operating margin was 5.9% compared with 18.1%.Operating expenses declined by 5.4% from $55.2 million to $52.2 million. The Company continues to believe that the implementation of Unified Communications (UC) technologies by large corporations will be a significant long-term driver of office headset adoption, and as a result, a key long-term driver of revenue and profit growth."Despite weak economic conditions, trial deployments of UC solutions and headsets continue to grow, with some evidence that the cost savings and productivity enhancements derived from UC are driving the expansion of existing deployments in boththe U.S. and Europe.This is encouraging, but further growth during the recession may be unlikely," stated Kannappan. Audio Entertainment Group (AEG) Non-GAAP Results (Docking Audio, PC Audio, Other) Comparisons are to the Same Quarter in the Prior Year Third quarter fiscal 2009 net revenues of $30.2 million were down 18.0% from $36.9 million driven by the exceptionally weak holiday season in the U.S. and weak consumer spending globally.As a result of this, all product lines were down versus the year ago quarter despite better product placements. Gross margin declined from $5.0 million to $1.1 million or, 13.5% to 3.6% as a result of higher requirements for inventory provisions and makers’ claims, foreign exchange,and the overall composition of revenue.Relative to our internal plans and the related guidance for the quarter, the principal factors which caused the shortfall in gross profit were rework and expediting costs on a key product line, the negative impact of foreign exchange movements and the composition of revenue. Operating expenses declined 28.5% from $8.3 million to $5.9 million. Despite the progress on the cost structure, the operating loss increased from $3.3 million to $4.8 million as a result of the lower gross margin. - 4 - Business Outlook The following statements are based on current expectations.As described in “Safe Harbor” below, many of these statements are forward-looking.Actual results are subject to a variety of risks and uncertainties and may differ materially from the forward-looking statements. We have a “book and ship” business model whereby we ship most orders to our customers within 48 hours of our receipt of those orders, and we thus cannot rely on the level of backlog to provide visibility into potential future revenues.Our business is inherently difficult to forecast, and there can be no assurance that the incoming orders we expect to receive over the balance of the quarter will materialize.With increasing economic uncertainty, our business is even more difficult to forecast than usual.On January 14, 2009, we announced a series of actions to lower our cost structure and improve efficiencies.These actions include a restructuring plan to reduce our worldwide workforce by approximately 18% in comparison to September 30, 2008, along with other cost cutting measures including management salary reductions and decreases in other operating expenses.As a result of the reduction in the worldwide workforce, we expect to record restructuring and other related charges, primarily for employee termination benefits, of approximately $7.7 to $8.2 million in total, of which $1 million was recognized in the third quarter.We expect the balance of $6.7 million to $7.2 million to be recognized in the fourth quarter of fiscal 2009.Annualized savings from the cost reductions are expected to be over $50 million in fiscal 2010 compared with our annualized expenditure level in the second quarter of fiscal 2009.In addition, the Company plans an approximate 50% reduction in capital expenditures for fiscal year Revenues in all portions of our business are expected to decline in the fourth quarter.Gross margins are expected to be under pressure due to lower production, a weak demand environment and competitive pricing in the Bluetooth segment.Non-GAAP operating expenses are expected to decline further in the fourth quarter as a result of the restructuring activities announced on January 14, 2009.In addition the company remains committed to managing expenses in line with its goal of remaining profitable and positive cash flow generation. Subject to the foregoing, we are currently expecting the following financial results for the fourth quarter of fiscal 2009: · Net revenues for the fourth quarter of fiscal 2009 to be in the range of $125 - $135 million; · A Non-GAAP operating loss of $4 - $10 million; · A GAAP loss. Plantronics does not intend to update these targets during the quarter or to report on its progress toward these targets.Plantronics will not comment on these targets to analysts or investors except by its next press release announcing its fourth quarter fiscal year 2009 results or by other public disclosure.Any statements by persons outside Plantronics speculating on the progress of the fourth quarter fiscal year 2009 will not be based on internal company information and should be assessed accordingly by investors. Conference Call Scheduled to Discuss Actual Financial Results Plantronics has scheduled a conference call to discuss third quarter results.The conference call will take place Tuesday, January 27 at 2:00 PM (PST).All interested investors and potential investors in Plantronics stock are invited to participate.To listen to the call, please dial in five to ten minutes prior to the scheduled starting time and refer to the "Plantronics Conference Call." Participants from North
